TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00744-CV



                                    Wesley Perkins, Appellant

                                                   v.

        Whitney Brewster, Executive Director, Texas Department of Motor Vehicles;
              Bruce Elfant, Tax Assessor Collector for Travis County; and
         Steve McCraw, Director, Texas Department of Public Safety, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
         NO. D-1-GN-17-001773, HONORABLE JAN SOIFER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On November 8, 2017, appellant Wesley Perkins filed a notice of appeal from an

order of dismissal signed on August 16, 2017. The order granted the motion to dismiss of two of

the three defendants in the underlying case, Whitney Brewster and Steve McCraw. See Tex. R. Civ.

P. 91a (authorizing dismissal of cause of action that has no basis in law or fact). After review, the

Clerk of this Court sent Perkins a letter informing him that the Court appears to lack jurisdiction over

the appeal because our jurisdiction is limited to timely appeals from final judgments or orders that

are otherwise appealable. See Tex. Civ. Prac. & Rem. Code § 51.014(a); Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (“[T]he general rule, with a few mostly statutory exceptions

is that an appeal may be taken only from a final judgment. A judgment is final for purposes of
appeal if it disposes of all pending parties and claims in the record, except as necessary to carry out

the decree.”). The Clerk requested a response informing us of any basis that exists for jurisdiction.

               In response, Perkins filed a motion to recharacterize proceedings as a mandamus and

a supplemental motion to recharacterize proceedings. In his motion to recharacterize, Perkins

acknowledges that the order appealed from is not a final ruling. Accordingly, we dismiss the appeal

for want of jurisdiction.1 See Lehmann, 39 S.W.3d at 195; Tex. R. App. P. 42.3(a).



                                               _________________________________________
                                               Jeff L. Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: March 9, 2018




       1
         Perkins also filed a motion to abate his appeal pending severance or disposition of his case
against Bruce Elfant. Because we lack jurisdiction over his appeal, we dismiss this motion as moot.

                                                  2